MARVIN, Chief Judge.
We affirm a summary judgment in favor of the UM insurer of Anita Edwards that effectively declares that she was not covered under her UM policy for personal injuries she sustained when she, a guest passenger in a Chevrolet owned by another, was shot by a shotgun negligently or intentionally fired by a guest passenger in another vehicle that was racing the Chevrolet.
There is no genuine issue of any material fact. Kessler v. Amica Mutual Ins. Co., 573 So.2d 476 (La.1991); Slade v. Altex Ready-Mix Concrete Corp., 579 So.2d 1102 (La.App.2d Cir.1991). Foster v. Lafayette Ins. Co., 504 So.2d 82 (La.App.2d Cir.1987), writ denied, is distinguishable and does not control. Costs are assessed to appellant.